t c memo united_states tax_court gary garcia and brooke garcia petitioners v commissioner of internal revenue respondent california radomes inc petitioner v commissioner of internal revenue respondent docket nos filed date anthony v diosdi for petitioners john w strate and nathan h hall for respondent memorandum findings_of_fact and opinion goeke judge with respect to gary and brooke garcia respondent determined deficiencies in federal_income_tax of dollar_figure dollar_figure and dollar_figure for tax years and respectively respondent also determined penalties under sec_6663 a of dollar_figure dollar_figure and dollar_figure for and respectively with respect to california radomes inc california radomes respondent determined deficiencies in federal_income_tax of dollar_figure dollar_figure and dollar_figure for tax years and respectively respondent also determined penalties under sec_6663 of dollar_figure dollar_figure and dollar_figure for and respectively as well as an addition_to_tax under sec_6651 of dollar_figure for these cases were consolidated for trial briefing and opinion as a result of concessions by the parties all issues pertaining to underpayments of tax and the sec_6651 addition_to_tax have been settled the remaining issues relate to the imposition of certain penalties on those underpayments of tax the issues remaining for decision are whether mr garcia is liable for the sec_6663 fraud_penalty for tax years and we hold that he is 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in the alternative to the fraud_penalty whether mr garcia is liable for the accuracy-related_penalty under sec_6662 for tax years and we need not decide this issue whether california radomes is liable for the sec_6663 fraud_penalty for tax years and we hold that it is in the alternative to the fraud_penalty whether california radomes is liable for the accuracy-related_penalty under sec_6662 for tax years and we need not decide this issue and whether mrs garcia is liable for the accuracy-related_penalty under sec_6662 for tax years and we hold she is not findings_of_fact at the time their petition was filed mr and mrs garcia resided in california california radomes is a california corporation which had its principal_place_of_business in california at the time its petition was filed i background since its establishment by mr garcia in california radomes has engaged in the business of overhauling and repairing radomes principally those of aircraft mr garcia owned of the common_stock of california radome sec_2a radome encapsulates and protects the radar unit of an aircraft or boat during and he was also california radomes’ president chairman of the board_of directors and chief financial officer from at least through mr garcia has a high school diploma and attended vocational school to become an aircraft mechanic he has also taken some college level music classes but did not earn a college degree mr garcia has never taken any classes in tax or accounting although he does have at least a passing familiarity with tax and accounting concepts picked up while operating california radomes before starting california radomes mr garcia worked for united airlines from to during and california radomes’ board_of directors consisted of mr garcia tony garcia mr garcia’s son michelle simon and martha jaszkowski mr garcia characterized himself as the technical guy in the company who oversaw work done by the technicians ms simon was the general manager of california radomes and was in charge of day-to-day operations ms jaszkowski’s duties included overseeing accounts_receivable and account sec_3for example mr garcia discussed several tax concepts relating to subch s_corporations at a organizational meeting for california radomes in addition mr garcia showed some grasp of common accounting terminology during his testimony at trial payable as well as inputting data into accounting software for the preparation of california radomes’ financial statements california radomes had three bank accounts a general bank account a payroll bank account and a holding bank account california radomes reconciled its general bank account to its financial statements but did not do so for the payroll bank account the holding account was described at trial as basically a savings account and is discussed further infra ii mr garcia’s use of corporate funds for personal expenditures at some point mr garcia began withdrawing funds from california radomes’ holding account and depositing them into his personal accounts and otherwise using corporate funds held in the holding account to pay personal expenses mr garcia repaid a portion of the funds to california radomes during and petitioners concede mr garcia should have reported withdrawals and personal_use of corporate funds net of repayments as constructive_dividend income 4ms simon described the times when money would be deposited in the holding account as times when california radomes had extra income or you know like if we had an extra check come in we would put it into that account or it would be transfer money from the business account petitioners concede that mr and mrs garcia received a constructive_dividend of dollar_figure for this constructive_dividend consisted of dollar_figure for payment of a personal insurance expense by california radomes dollar_figure for payment of mr and mrs garcia’s home mortgage by california radomes a dollar_figure withdrawal by mr garcia and dollar_figure for california radomes income which was deposited into mr garcia’s personal account the total of these amounts was reduced by dollar_figure in repayments mr garcia made to california radomes petitioners concede that mr and mrs garcia received a constructive_dividend of dollar_figure for this constructive_dividend consisted of dollar_figure for payment of insurance on mr garcia’s personal vehicles by california radomes dollar_figure for payment of mr and mrs garcia’s home mortgage by california radomes and a dollar_figure withdrawal by mr garcia the total of 5this dollar_figure was used to purchase the other office a boat purportedly used by california radomes for business purposes although respondent conceded payments made by california radomes for boat payments and boat maintenance in it is unclear whether those payments were made on for the other office or a second boat owned by california radomes mr garcia testified that he deposited the dollar_figure into his personal account so he could use his personal credit to obtain a boat loan as california radomes’ credit was insufficient to qualify these amounts was reduced by dollar_figure in repayments mr garcia made to california radomes petitioners concede that mr and mrs garcia received a constructive_dividend of dollar_figure for this constructive_dividend consisted of dollar_figure for payment of a personal insurance expense by california radomes dollar_figure for payment of mr and mrs garcia’s home mortgage by california radomes a dollar_figure withdrawal by mr garcia and dollar_figure for payment of mr and mrs garcia’s personal taxes by california radomes the total of these amounts was reduced by dollar_figure in repayments mr garcia made to california radomes california radomes maintained a loan to shareholder account on its balance_sheet this account was established by one of california radomes’ accountants discussed further infra purportedly to help track loans made by california radomes to mr garcia and repayment of those loans california radomes reported the beginning and ending balances of the loan to shareholder account on schedule l balance sheets per books on its and tax returns in the beginning balance was dollar_figure and the ending balance was dollar_figure a decrease of dollar_figure in the beginning balance was dollar_figure and the ending balance was dollar_figure an increase of dollar_figure in the beginning balance was dollar_figure and the ending balance was dollar_figure an increase of dollar_figure in addition to the loan to shareholder account on california radomes’ balance_sheet california radomes’ general ledger from and included an entry entitled loan to officer which had various memos for transfers affecting the entry these general ledger entries reflected the same balances and total changes as the loan to shareholder account for and but showed only a dollar_figure increase in as opposed to a dollar_figure increase in the loan to shareholder account in mr garcia did not sign a promissory note with respect to the funds of california radomes which he withdrew or used to pay personal expenses there was no repayment plan for the funds and the funds did not accrue interest ms simon was not aware that mr garcia deposited corporate funds into his personal accounts it was not established whether other members of california radomes’ board_of directors knew 6for example many of the decreases in the loan to officer entries on the general ledger were labeled as loans from mr garcia deposits or payroll while many of the additions were labeled as reimbursements withdrawals or fund transfers iii petitioners’ tax returns and preparation mr garcia has used the services of a tax professional to prepare california radomes’ tax returns since its establishment in mr garcia hired gordon ostrem for tax preparation services after california radomes’ prior tax_return_preparer passed away this prior accountant had established the loan to shareholder account for california radomes mr ostrem was a certified_public_accountant c p a with years’ experience and a tax partner with pfahnl hunt at the time mr garcia retained him mr ostrem was labeled a c p a consultant because california radomes did not have an in-house c p a mr ostrem used information provided to him by ms simon and ms jaszkowski to prepare california radomes’ and federal corporate tax returns as well as california radomes’ state sales_tax return the information provided to mr ostrem included credit card statements receipts and california radomes’ general ledger either through these documents or otherwise mr ostrem became aware of the loan to shareholder account and the loan to officer entry on the general ledger 7mr ostrem continued working at pfahnl hunt after he was retained by california radomes mr ostrem was also provided with bank account statements for california radomes’ general and payroll accounts but was not provided with any information about the holding account or told of its existence even when he requested information about such a potential bank account associated with the loan to shareholder account mr ostrem did not discover the existence of the holding account until his participation in an audit of california radomes by the internal_revenue_service discussed further infra in preparing returns for california radomes mr ostrem reconciled the corporate financial statements to the payroll account an act which had already been completed for the general bank account mr ostrem signed california radomes’ return on date and provided the return to california radomes on or after that date the return was due by date but was filed date mr ostrem signed california radomes’ return on date and provided the return to 8contrary to mr ostrem’s testimony ms simon testified that although she did not originally provide mr ostrem with bank statements for the holding account she did so when he inquired about such a potential bank account considering certain evidence from and which supports mr ostrem’s testimony that he was unaware of the existence of the holding account until at least as well as california radomes’ failure to provide an internal_revenue_service auditor with information about the holding account discussed further infra we find mr ostrem’s testimony more credible california radomes on date the date by which the return was due the return was filed on date mr ostrem provided the state sales_tax return to california radomes and it was signed by mr garcia on date the day before the return was due california radomes filed its corporate_income_tax return on date this return was prepared by jonathan seiki an employee of the law offices of stephen moskowitz llp on its and income_tax returns california radomes reported gross_receipts of dollar_figure dollar_figure and dollar_figure respectively and claimed certain deductions to determine its taxable_income in his notice_of_deficiency respondent determined an increase in california radomes’ gross_receipts and disallowed certain deductions claimed on the returnsdollar_figure the parties later agreed that california radomes underreported its gross_income for and by dollar_figure dollar_figure and dollar_figure respectively 9the and corporate tax returns listed taxable_income of negative dollar_figure positive dollar_figure and positive dollar_figure respectively 10those adjustments were made because california radomes was deducting personal expenses of mr and mrs garcia such as certain insurance and automobile expenses as its own business_expenses and not including certain sums in its gross_receipts as a result of the payments made to or on behalf of mr garcia in addition to the tax returns he completed for california radomes mr ostrem also prepared mr and mrs garcia’s and joint personal income_tax returns which were timely filed much as with the corporate tax returns he completed for california radomes mr ostrem was aware of the loan to shareholder account and the loan to officer entry in california radomes’ general ledger at the time he prepared mr and mrs garcia’s personal tax returns however mr ostrem was not aware of the holding account when he prepared any of these returns in addition it appears mr garcia did not discuss with mr ostrem the fact that he was withdrawing corporate funds and depositing them in his personal bank accountdollar_figure 11at trial mr garcia gave a somewhat evasive answer when asked by respondent’s counsel on direct examination about his discussions with mr ostrem regarding such use of corporate funds-- q in did you tell mr ostrem about these transfers of corporate funds into your personal account a i don’t speak with gordon -- i didn’t speak with gordon my only contact with gordon is when i hired him i’m a firm believer in consultants and so i was looking for a consultant for accounting -- q okay a -- for a cpa q okay continued mr ostrem had the garcias fill out an information packet to enable him to prepare their personal returns mr garcia did not list any dividends received in the completed packet he returned to mr ostrem nor did mr garcia otherwise account for his purported borrowing of corporate fundsdollar_figure mr and mrs garcia reported total income comprising only wages and taxable interest totaling dollar_figure dollar_figure and dollar_figure for and respectively continued a -- and i was given his name -- or mr hunt was the name i was given and i called that firm and they said that mr hunt wasn’t taking any further clients but they had someone who they could recommend within their client sic and i had made an appointment to see him which happened to be gordon and i went and talked to him and asked him some questions and he assured me that he was a professional and could do whatever we needed to do as far as cpa work or accounting and tax preparation and i hired him and then after that i kind of backed off of it and the office took care of it so i really didn’t have any other contact i mean i’ve talked to him maybe once or twice on the phone but that’s the limit of my contact with him 12the information packet asked for information about dividends received but did not specifically ask for information relating to corporate funds borrowed by mr garcia 13the taxable interest mr and mrs garcia received in each of the three years at issue was less than dollar_figure iv audit respondent audited petitioners’ and corporate and individual tax returns the initial audit letter was mailed in date and the audit concluded in date allison redington was the auditor assigned to the audit of petitioners’ tax returns during the audit ms redington met with mr garcia and was given a tour of california radomes throughout the audit petitioners and ms redington maintained open lines of communication in addition mr garcia executed a form_872 consent to extend the time to assess tax at the request of ms redington ms redington reviewed petitioners’ individual and corporate tax returns and attempted to reconstruct their income by means of a bank_deposits analysis to complete her bank_deposits analysis for california radomes ms redington requested all of the corporation’s bank account statements a copy of the general ledger cash disbursement and cash receipts journals all corporate books automobile logs and additional corporate information she received all this information on the first day of the audit except for the holding account statements and logs for the other office which were not initially provided to her ms redington also requested certain information from mr and mrs garcia most of which she received upon request however mr and mrs garcia did not supply ms redington with their personal bank account statements when she requested them ms redington eventually received these bank account statements by issuing a summons to mr and mrs garcia’s bank using the information initially provided to her by california radomes ms redington was unable to reconcile income per books with the income determined by the bank_deposits analysis when asked about the loan to shareholder account mr garcia told ms redington that california radomes had set the account up at the direction of mr ostremdollar_figure subsequent investigation by ms redington led to her discovery of the holding account and the corporate payments on behalf of and withdrawals by mr garcia when asked why california radomes was making payments on his house mr garcia told ms redington that california radomes was investing in real_estate mr ostrem represented petitioners at the beginning of the audit during the audit he finally learned that california radomes also had a bank account that was not on california radomes’ books the holding account mr ostrem requested and received the holding account statements in an attempt to reconcile this account 14petitioners admit mr garcia was mistaken on this point but claim the mistake was an honest one they point out that another witness when asked at trial also had trouble remembering which accountant had helped set up the account with california radomes’ financial statements when mr ostrem could not do so he sought further explanation of the account from mr garcia mr ostrem received evasive answers to his queries and was subsequently fireddollar_figure v other information on date respondent issued a notice_of_deficiency to california radomes for tax years and and a notice_of_deficiency to mr and mrs garcia for tax years and petitioners timely filed petitions contesting the deficiencies additions to tax and penalties opinion i whether mr garcia is liable for fraud penalties under sec_6663 for and the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy the burden_of_proof the commissioner must show an underpayment_of_tax exists and the taxpayer 15petitioners claim that there is no proof mr ostrem was fired as a result of his seeking information on the holding account petitioners state that there are a myriad of possible reasons why petitioner may have fired ostrem and that certainly respondent’s theory may be one petitioners speculate that mr ostrem may have been fired because he provided california radomes’ tax returns just before the dates they were due in spite of receiving information to complete the returns six months before or because petitioners had never had tax-related trouble until mr ostrem began preparing their returns 16the deficiency issues were later settled as described supra p intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 113_tc_99 94_tc_654 a underpayment_of_tax the clear_and_convincing standard applies not merely to whether an underpayment is attributable to fraud but also to whether an underpayment exists parks v commissioner t c pincite di ricco v commissioner tcmemo_2009_300 where fraud is determined for each of several years the commissioner’s burden applies separately for each of the years roth v commissioner t c memo petitioners have conceded that mr and mrs garcia failed to report constructive dividends received of dollar_figure dollar_figure and dollar_figure for and respectively therefore there is clear_and_convincing evidence that mr garcia underreported his income for and and underpaid his income_tax for these years b fraudulent intent the commissioner must prove by clear_and_convincing evidence that a portion of the underpayment for each taxable_year in issue was due to fraud 79_tc_888 once the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is subject_to the penalty except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6663 and b the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 because direct proof of a taxpayer’s intent is rarely available fraud may be proved by circumstantial evidence and reasonably inferred from the facts 317_us_492 99_tc_202 80_tc_1111 certain indicia commonly known as badges_of_fraud constitute circumstantial evidence which may give rise to a finding of fraudulent intent 796_f2d_303 9th cir aff’g tcmemo_1984_601 although no single factor is necessarily sufficient to establish fraud the existence of several indicia is persuasive circumstantial evidence of fraud 92_tc_661 consistent and substantial underreporting of income a consistent pattern of underreporting large amounts of income is evidence of fraud see 348_us_121 delvecchio v commissioner tcmemo_2001_130 two years of substantial_understatement of income may support a finding of fraud aff’d 37_fedappx_979 11th cir petitioners have conceded that mr and mrs garcia failed to report constructive dividends received of dollar_figure dollar_figure and dollar_figure for and respectively these are large amounts compared to mr and mrs garcia’s total income of dollar_figure dollar_figure and dollar_figure originally reported for and respectively information concealed from mr ostrem petitioners argue that mr garcia did not act fraudulently because he relied in good_faith on an accountant mr ostrem to prepare his personal tax returns petitioners correctly point out that a taxpayer’s justifiable reliance on an accountant to prepare income_tax returns may indicate an absence of fraudulent intent 31_tc_487 whyte v commissioner tcmemo_1986_486 aff’d 852_f2d_306 7th cir in support of their position petitioners argue that mr garcia is unsophisticated in the area of tax and was unaware that his use of corporate funds could constitute taxable_income to him see 933_f2d_757 9th cir taxpayers who relied upon their accountant and knew nothing about tax law not liable for penalties respondent argues that mr garcia cannot rely on the fact that mr ostrem prepared the returns because mr garcia as well as california radomes with the knowledge of mr garcia concealed information necessary for mr ostrem to properly prepare mr garcia’s personal tax returns 67_tc_143 while a taxpayer’s reliance upon his accountant to prepare accurate returns may indicate an absence of fraudulent intent john 31_tc_487 this is true in the first instance only if the accountant has been supplied with all the information necessary to prepare the returns in addition respondent claims mr garcia’s failure to provide mr ostrem with complete and accurate records is evidence of mr garcia’s intent to conceal and deceive dubose v commissioner tcmemo_1996_99 scallen v commissioner tcmemo_1987_412 the failure by a taxpayer to make available complete and accurate records to the person charged with the responsibility of preparing the taxpayer’s returns may in the view of the courts reflect an intent on the taxpayer’s part to conceal and deceive aff’d 877_f2d_1364 8th cir we agree with respondent the loan to officer entry on california radomes’ general ledger provided to mr ostrem reflected a dollar_figure decrease in the loan to shareholder account on california radomes’ balance_sheet however the loan to shareholder account should have been increased by dollar_figure similarly the loan to shareholder account and general ledger each understated the amount_loaned to mr garcia by more than dollar_figure in the general ledger also understated the amount_loaned to mr garcia by more than dollar_figure in dollar_figure in addition to understating the amount of corporate funds used by mr garcia personally in the information provided to mr ostrem california radomes also concealed information from mr ostrem that would have allowed him to identify the understatements and properly prepare mr and mrs garcia’s personal 17this amount is the total of dollar_figure for payment of an insurance expense by california radomes dollar_figure for payment of mr and mrs garcia’s home mortgage by california radomes dollar_figure withdrawn by mr garcia and dollar_figure for california radomes’ income which was deposited into mr garcia’s personal account offset by dollar_figure in repayments made by mr garcia 18the parties did not explain the disparity in the loan to officer entry on the general ledger and the loan to shareholder account the loan to officer entry showed an increase of only dollar_figure while the loan to shareholder account showed an increase of over dollar_figure we suspect that petitioners may have increased the balance of the loan to shareholder account when respondent’s audit commenced or as the audit progressed to more accurately reflect the actual amount of california radomes’ funds used by mr garcia personally during the years at issue tax returns when supplying mr ostrem with information to prepare california radomes’ corporate tax returns ms simon did not provide mr ostrem with the holding account information or tell him that such an account existed mr ostrem suspected that such an account existed and was related to the loan to shareholder balance_sheet account mr ostrem requested information about any such account but was again not supplied with such information or told of the account’s existence had he been made aware of the holding account mr ostrem could have attempted to reconcile this account to california radomes’ general ledger as he did with the unreconciled payroll account which presumably would have led him to discover the information necessary to properly prepare mr and mrs garcia’s personal tax returns furthermore mr garcia did not account for his use of corporate funds when filling out an information packet for mr ostrem or otherwise alert mr ostrem to the fact that the loan balances as stated in the general ledger were understated petitioners claim that this was an innocent mistake arising from mr garcia’s lack of tax knowledgedollar_figure however given the various actions which mr 19for example petitioners claim on brief that mr garcia honestly believed that california radomes paid his personal mortgage because the company was investing in real_estate petitioners made no attempt to support this claim by providing evidence which might tend to show that a reasonable person might continued garcia and california radomes took or failed to take to conceal the true extent of mr garcia’s use of corporate funds we believe that mr garcia’s actions were not an innocent mistake rather we believe that petitioners’ actions were part of a pattern taken to purposefully conceal income from mr ostrem and later from ms redington as a result of mr garcia’s failure to supply mr ostrem with information necessary to accurately prepare his personal tax returns or notify mr ostrem that the information supplied by california radomes was incorrect mr garcia’s purported reliance on mr ostrem does not prove his lack of fraudulent intent see estate of temple v commissioner t c pincite indeed mr garcia’s efforts to conceal information from mr ostrem is evidence of mr garcia’s intent to conceal and deceive see scallen v commissioner tcmemo_1987_412 information concealed from ms redington making false statements to or failure to cooperate with the commissioner’s agents during the course of their examinations is a badge of fraud 75_tc_1 tilley v commissioner t c memo continued believe california radomes was in fact investing in real_estate we also note that the schedules l balance sheets per books attached to california radomes’ and corporate tax returns each reflect no real_estate net of amortization held by california radomes petitioners argue that mr garcia fully cooperated with ms redington because mr garcia provided most personal and corporate documents the day after ms redington requested them gave ms redington a tour of california radomes signed a form_872 at ms redington’s request and maintained open lines of communication with ms redington while we acknowledge mr garcia’s cooperation with ms redington on some issues we believe that mr garcia failed to cooperate with ms redington with regard to the most important issue mr garcia’s personal_use of california radomes’ funds although ms redington requested all of california radomes’ bank account statements she was not supplied with any information about the holding account which was necessary to reconcile income per books with the income determined by her bank_deposits analysis when the existence of the holding account was finally uncovered and ms redington was seeking additional information on california radomes’ purported loans to mr garcia mr garcia told her that california radomes was paying his personal mortgage because the corporation was investing in real_estate as described supra note petitioners claim on brief that mr garcia honestly believed california radomes was paying his personal mortgage as part of an investment in real_estate but have provided no evidence which would support such a belief we believe mr garcia’s statement was simply intended to deceive ms redington and delay the investigation of his personal taxes and california radomes’ corporate taxes in addition to making the false statement about real_estate investment to ms redington mr garcia failed to provide her with his and mrs garcia’s personal bank account statements when that information was requested ms redington eventually received these bank account statements by issuing a summons to mr and mrs garcia’s bank we believe that mr garcia’s actions when dealing with ms redington were intended to conceal information which eventually led her to discover understatements of income for both mr garcia and california radomes we find the concealment of such information from ms redington and the false statements made in connection with that concealment to be badges_of_fraud mr garcia’s fraudulent intent and liability for the sec_6663 fraud_penalty considering the facts discussed above we find that respondent has proven by clear_and_convincing evidence that mr garcia acted with fraudulent intent in understating his income for and as we have also found that respondent proved by clear_and_convincing evidence that underpayments of tax were made for the same years mr garcia is liable for the sec_6663 fraud_penalty for each year at issue ii whether california radomes is liable for fraud penalties under sec_6663 for and where fraud is alleged against a corporate taxpayer the requisite proof of fraudulent intent is to be found in the acts of its officers inasmuch as the corporation being an artificial person created by law can have no separate intent of its own apart from those who direct its affairs ruidoso racing ass’n inc v commissioner tcmemo_1971_194 aff’d in part rev’d in part 476_f2d_502 10th cir a corporation does not escape responsibility for the acts of its duly authorized officers who have performed wrongfully in that capacity id given mr garcia’s position as california radomes’ president chairman of the board_of directors chief financial officer and sole shareholder as well as the relationship between the tax deficiencies of mr garcia and california radomes most of the same facts described supra pp relating to the fraudulent intent of mr garcia are also applicable with respect to the fraudulent intent of california radomes for this reason we will try to be concise when repeating facts previously discussed a underpayment_of_tax petitioners have conceded that california radomes underreported its income for and by dollar_figure dollar_figure and dollar_figure respectively therefore there is clear_and_convincing evidence that california radomes underreported its income for and and underpaid its income_tax for these years b fraudulent intent consistent and substantial underreporting of income a consistent pattern of underreporting large amounts of income is evidence of fraud see 348_us_121 delvecchio v commissioner tcmemo_2001_130 two years of substantial_understatement of income may support a finding of fraud petitioners have conceded that california radomes underreported its income for and by dollar_figure dollar_figure and dollar_figure respectively these are large amounts compared to california radomes’ reported taxable_income of negative dollar_figure positive dollar_figure and positive dollar_figure originally reported for and respectively information concealed from mr ostrem as discussed supra pp there were significant discrepancies between the amounts listed as loans to mr garcia on the general ledger supplied to mr ostrem for preparation of california radomes’ corporate tax returns and the actual amounts of corporate funds which mr garcia used personally the officers of california radomes failed to provide mr ostrem with information about the corporate holding account or tell him that the holding account existed even when he requested any information about such an account had he been provided with information about this holding account mr ostrem would have been able to deduce that the information contained on the general ledger relating to loans to mr garcia was incorrect and properly prepare california radomes’ corporate tax returns furthermore mr garcia did not account for his use of corporate funds when filling out an information packet for mr ostrem or otherwise alert mr ostrem to the fact that the loan amounts in the general ledger were understated as discussed supra pp we believe this was not an innocent mistake but a deliberate attempt to conceal from mr ostrem information needed to properly prepare california radomes’ corporate tax returns as a result of california radomes’ failure to supply mr ostrem with information necessary to prepare its tax returns california radomes’ purported reliance on mr ostrem does not prove its lack of fraudulent intent see estate of temple v commissioner t c pincite indeed california radomes’ efforts to conceal information from mr ostrem is evidence of its intent to conceal and deceive see scallen v commissioner tcmemo_1982_412 information concealed from ms redington although ms redington requested all of california radomes’ bank account statements she was not supplied with any information about the holding account which was necessary to reconcile income per books with the income determined by her bank_deposits analysis when the existence of the holding account was finally uncovered and ms redington was seeking additional information on california radomes’ purported loans to mr garcia mr garcia told her that california radomes was paying his personal mortgage because the corporation was investing in real_estate as described supra note petitioners claim on brief that mr garcia honestly believed california radomes was paying his personal mortgage as part of an investment in real_estate but have provided no evidence which would support such a belief we believe mr garcia’s statement was simply intended to deceive ms redington and delay her investigation of his personal taxes and california radomes’ corporate taxes in addition to making the false statement about real_estate investment to ms redington mr garcia also failed to provide her with his and mrs garcia’s personal bank account statements when that information was requested ms redington eventually received these bank account statements by issuing a summons to mr and mrs garcia’s bank those bank statements would have aided ms redington in her reconstruction of the financial dealings between mr garcia and california radomes and therefore help her to properly determine california radomes’ income we believe that california radomes’ actions in dealing with ms redington were intended to conceal information which eventually led her to discover understatements of income for both mr garcia and california radomes we find the concealment of that information from ms redington and the false statement made in connection with that concealment to be badges_of_fraud california radomes’ fraudulent intent and liability for the sec_6663 fraud_penalty considering the facts discussed above we find that respondent has proven by clear_and_convincing evidence that california radomes acted with fraudulent intent in understating its income for and dollar_figure as we have also found that respondent proved by clear_and_convincing evidence that underpayments of tax were made in the same years california radomes is liable for the sec_6663 fraud_penalty for each year at issue iii whether mrs garcia is liable for the accuracy-related_penalty under sec_6662 for tax years and where a joint_return is filed and one spouse is liable for fraud with respect to the entire underpayment the imposition of the sec_6662 accuracy-related_penalty with respect to the other spouse would result in impermissible stacking sec_6662 zaban v commissioner tcmemo_1997_479 aflalo v commissioner tcmemo_1994_596 minter v commissioner tcmemo_1991_448 thus we hold that mrs garcia is not liable for the accuracy-related_penalty for the years at issue 20petitioners made no argument that california radomes’ tax_year should have been treated any differently from tax years and as a result of mr seiki’s preparing the corporate tax_return instead of mr ostrem we deem this issue waived by petitioners see 238_f3d_860 ndollar_figure 7th cir issues not addressed or developed are deemed waived--it is not the court’s obligation to research and construct the parties’ arguments aff’g tcmemo_1999_192 iv conclusion we find that mr garcia and california radomes are both liable for fraud penalties under sec_6663 for and we further find that mrs garcia is not liable for the accuracy-related_penalty for or in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
